DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method of determining trading opportunity and using color to represent a third variable in a two dimension graph, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing Claim 14 recites a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “computing device”, “one or more processors”, and “a display device”, used in gathering, processing, and displaying data, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claims 2-13 and 15-20 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.


Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSalvo (20080183639).
Regarding claim 1, DiSalvo teaches
a system for displaying market depth information and identifying unusual or aberrational trading patterns, comprising: a first computing device including one or more processors, configured to
¶60 network links connecting the elements can be wired or wireless… "connection" that is capable of supplying the data. Under some circumstances, the user may enter the data manually).
(¶61 can be implemented in hardware, software, or a combination of hardware and software… a computer, multiple computers networked together, a cell phone).
(¶78 The system 10 includes a computer system 12… one or more processors 14 for executing instruction… computer code, to carry out a specified logic routine… a memory 16 for storing data, software, logic routine instructions, computer programs, data files, operating system instructions… the processor 14 can comprise multiple processors on one or more computer systems linked locally or remotely… different software segments can be executed by different computers located locally or remotely from each other).
(¶80 a display 28 coupled to the local interface 18 via the video interface 20… for example, the Internet, a wide area network WAN, a local area network LAN, a direct data link, or other similar network or communications link, including wireless networks).

receive market depth information for a market instrument as input from one or more second computing devices over a network, 
said market depth information including bid and ask order metrics at corresponding prices of the market instrument and associated time information, wherein the bid and ask order metrics include bid and ask order volumes
(¶65 tracking activity of a plurality of market makers… relating to securities traded on at least one common exchange where the market makers place bids and asks. The method includes receiving a dynamically updated data stream containing level one and level two data related to a plurality of securities traded over at least one exchange… comprising at least the last trade price, the best bid price, and the best ask price… bid price, a bid time, a bid volume, a security identifier, and a market maker identifier for each bid, and an ask price, an ask volume, an ask time, a security identifier and a market maker identifier for each ask for a selected security).

generate a graphical representation of the market depth information having a first axis corresponding to time and a second axis corresponding to price of the market instrument
(¶5 information for a particular security typically includes… current trade value i.e., last trade, the current trade volume, the total volume of shares traded during the trading session, the price to earnings (PIE) ratio, the previous trading day's closing value, the present day's opening value, the high and low values for the day and for the previous 52 weeks, the change from the prior closing value, the lowest ask price and volume (inside ask), the highest bid price and volume (inside bid), the earnings per share, the market capitalization, the dividend paid per share, the dividend yield, news items and articles, and so forth. Also available are records of historical performance, which can be displayed graphically on a trade by trade basis or over periods of time ranging from fractions of seconds to years. Also available are statistics for an entire exchange, such as total volume of shares traded and statistics for calculated market indices).
See also figures 5-6, 8-12, 17-18, and 25-33. 

generate a discrete color gradient corresponding to one or more of the bid and ask order metrics based on at least the market depth information
(¶ 323 enhanced with the PaintBar Studies used in TradeStation… a feature that paints a series of bars on a chart a different color to highlight specific market activity… scan a chart to see when the slow moving average is above the fast moving average and automatically display those bars on a chart in a different color… works with alerts so the system will tell the user the instant it occurs-in real-time. There are 17 built-in… alerts, and gives the user the ability to create and save personal custom… Studies).
(¶8 As discussed in U.S. Pat. No. 5,297,032, market depth for a watch list of securities is displayed by identifying the total number of market makers on the inside market for respective bid and offer quotes for each watch list security, along with arrows to indicate whether the number of market makers at these prices is increasing, constant, or decreasing).
See also figures 32-33. 

align the discrete color gradient corresponding to one or more of the bid and ask order metrics at corresponding locations within intervals of the graphical representation of the market depth information, wherein the color gradient at each location corresponds to a volume over a corresponding time interval; 
compare at least a first section of the graphical representation with one or more predetermined criteria indicative of aberrational order volume at a location within the first section; 
change the coloring of locations within the first section corresponding to aberrational order volume; 
update the color gradient and axis alignment based on at least the market depth information, wherein the suggested price point for placing an order identifies a price without signaling trade intentions; and indicate, via the color gradient, a suggested price point for placing an order; 
display, via a display device coupled with the first computing device, the graphical representation of the market depth information and the aligned color gradient, wherein the graphical representation is displayed onto a plot area and the aligned color gradient is displayed within the graphical representation; 
determine a visual change in the display of the plot area in response to receipt of a first input; and 
update the plot area on the display device, wherein the update reflects the change in the display of the plot area
(¶ 325  radar screen allows the user to scan hundreds of symbols in real-time based on over 180 technical and fundamental indicators as well as the user's own custom criteria. The data is updated on a tick-by-tick basis, as a multitude of symbols and/or intervals are sorted and ranked in any order defined by the user… to define anything from the simplest to the most complex criteria for real-time market scanning, ranking and custom indicator column calculation. The user can create custom scanning formulas that reference the current bar's data and historical data for prior bars, with custom filters and indicators. The user can customize the windows to dynamically change color to show various market activities… can plot Earning per Share, Institutional Ownership, Short Percentage and nearly 1000 other fundamental data fields to scan for trading opportunities... indicators includes… popular trading concepts, such as: moving averages, stochastics, RSis. The indicators can be applied to the page of symbols using a drag and drop interface. The user can design a custom scanning criteria, define custom indicators and analysis techniques and combine over 100 built-in math functions and technical indicators).

Regarding claim 2, DiSalvo discloses  
the plot area includes a button configured to accept a first input corresponding to a desired trade price
(¶95 Upon clicking on the "Start Data Feed" button 101, the program sends a message to the data server enabling the level one, level two and time and sales streaming data feed for a ticker list of user provided securities).
(¶96 Upon clicking on the "End Data Feed" button 102, the program sends a message to the data server disabling the level one, level two and time and sales streaming data feed for a user-defined list of securities or symbols).

Regarding claim 4, DiSalvo discloses  
the first computing device is further configured to receive market depth information for the market instrument from a plurality of sources
(¶76 FIG. 1 illustrates a block diagram of a securities and market maker activity tracking system 10 embodying concepts of the present invention…  shares of stocks in corporations or options thereon, corporate or government bonds, commodity futures or options thereon, currencies, options, indices, mutual funds and all other items traded over a common information from security markets for opportune times to purchase or sell a particular security. Although the invention has application in tracking and analyzing securities of any type, the following discussion relates to the tracking and analysis of information related to the trading of shares of corporate stock on an exchange or exchanges, 4).

Regarding claim 5, DiSalvo discloses  
the bid and ask order metrics include, for each corresponding price, one or more of order volume at the corresponding price, number of orders available at the corresponding price, and consideration of orders available at the corresponding price, and wherein a size of the price intervals is a tick size of the market instrument
(¶69 This invention provides an improved method of viewing the real-time market maker liquidity. As illustrated in FIG. 10, the chart has each market maker bid price and bid volume per price tier on a single positive axis, and each market maker ask price and ask volume per price tier on a single Market imbalances, such as a crossed market, isolated pockets of liquidity and short-term price runs are quickly identified according to this method of viewing real-time market maker liquidity. For example, a large ramp up on the bid side for a few market makers with a large volume indicates an increase in demand, which typically results in an increase in trade price)
(¶ 325 The radar screen allows the user to scan hundreds of symbols in real-time based on over 180 technical and fundamental indicators as well as the user's own custom criteria. The data is updated on a tick-by-tick basis, as a multitude of symbols and/or intervals are sorted and ranked in any order defined by the user).

Regarding claim 6, DiSalvo discloses 
the volume over the corresponding time interval includes a volume selected from the group consisting of a volume at the beginning of the time interval, a volume at the end of the time interval, and an average volume over the time interval
(¶191 FIG. 8 illustrates the market view 481 of FIG. 7, either the real-time snapshot of the current liquidity tiers 482 or a real-time moving average of a first timeframe (the last hour, for example) and bid and ask volumes for a second timeframe (the last two hours, for example), allowing the user to identify volume changes. Also, the volume data can be a real-time snapshot, an average (calculated over a predetermined time window) or a moving average (with a predetermined averaging time window and a time increment for updating the moving average) or a combination of the preceding…. The chart can be viewed with various display methodology such as line, area, bar, point, etc., at the user's selection).

Regarding claim 7, DiSalvo discloses  
the first computing device is further configured to generate color gradients of a first color for bid orders and generate color gradients of a second color for ask orders
(¶ 323 enhanced with the PaintBar Studies used in TradeStation… a feature that paints a series of bars on a chart a different color to highlight specific market activity… scan a chart to see when the slow moving average is above the fast moving average and automatically display those bars on a chart in a different color… works with alerts so the system will tell the user the instant it occurs-in real-time. There are 17 built-in… alerts, and gives the user the ability to create and save personal custom… Studies).

Regarding claim 8, DiSalvo discloses  
the first computing device is configured to: compare the grid with one or more predetermined criteria by calculating an expected profile for at least one time interval on the grid, the expected profile including an expected volume for each price interval at the at least one time interval; and 
compare the expected volumes with the order volumes at corresponding price intervals
¶69 The current art provides a method for viewing real-time market maker liquidity. But, the current art fails to highlight the depth of the market imbalance. This invention provides an improved method of viewing the real-time market maker liquidity. As illustrated in FIG. 10, the chart has each market maker bid price and bid volume per price tier on a single positive axis, and each market maker ask price and ask volume per price tier on a single negative axis. Market imbalances, such as a crossed market, isolated pockets of liquidity and short-term price runs are quickly identified according to this method of viewing real-time market maker liquidity. For example, a large ramp up on the bid side for a few market makers with a large volume indicates an increase in demand, which typically results in an increase in trade price).
(¶153 The "Future Count" textbox 183, as part of the liquidity flow controls GUI 99, tells the program the number of future data samples that the simulator should use in calculations to determine expected future trade price delta).
(¶254 Standard alerts can be defined by companies, individuals, and others and posted onto a common server, web page or other network location. The trader with limited technical skills can simply load these indicators or security is expected to rise and a large red arrow pointing down when the security is expected to decline. The indicators can change based on the current position held. For example, if the user is short on a position, then the red arrow could be displayed if the security price is expected to rise).

Regarding claim 9, DiSalvo discloses  
the first computing device is further configured to change the coloring of locations within the grid corresponding to locations where the difference between the expected volume and the order volume are below a predetermined threshold
(¶ 325  radar screen allows the user to scan hundreds of symbols in real-time based on over 180 technical and fundamental indicators as well as the user's own custom criteria. The data is updated on a tick-by-tick basis, as a multitude of symbols and/or intervals are sorted and ranked in any order defined by the user… to define anything from the simplest to the most complex criteria for real-time market scanning, ranking and custom indicator column calculation. The user can create custom scanning formulas that reference the current bar's data and historical data for prior bars, with custom filters and indicators. The user can customize the windows to dynamically change color to show various market activities… can plot Earning per Share, Institutional Ownership, Short Percentage and nearly 1000 other fundamental data fields to scan for trading opportunities... indicators includes… popular trading concepts, such as: moving averages, stochastics, RSis. The indicators can be applied to the page of symbols using a drag and drop interface. The user can design a custom scanning criteria, define custom indicators and analysis techniques and combine over 100 built-in math functions and technical indicators).

Regarding claim 11, DiSalvo discloses  
an input device, coupled to the computing device, for accepting an input, and wherein the computing device is further configured to zoom, scroll, or pan the grid area in response to the input, wherein the first computing device is further configured to accept input for an order at a selected price and submit said order at said selected price, and wherein the first computing device is further configured to generate color gradients of a third color for orders placed into the market
¶242 there are no limits on the number of data points a user can have on a chart. The user can use any custom time interval, such as: 1-minute […] Using the mouse, the user can zoom in on any chart or graph to provide greater detail […] All indicators, studies and trend lines on a chart are recalculated and redrawn automatically for the new time interval).

Regarding claim 12, DiSalvo discloses  
the computing device is further configured to: 
determine the suggested price point at which the aberrational order volume is lower than the expected volume based; 
accept an input from an input device, coupled to the computing device, via the grid at a location corresponding to the suggested price point; and
create an order at the suggested price point and a selected order volume
(¶ 325  radar screen allows the user to scan hundreds of symbols in real-time based on over 180 technical and fundamental indicators as well as the user's own custom criteria. The data is updated on a tick-by-tick basis, as a multitude of symbols and/or intervals are sorted and ranked in any order defined by the user… to define anything from the simplest to the most complex criteria for real-time market scanning, ranking and custom indicator column calculation. The user can create custom scanning formulas that reference the current bar's data and historical data for prior bars, with custom filters and indicators. The user can customize the windows to dynamically change color to show various market activities… can plot Earning per Share, Institutional Ownership, Short Percentage and nearly 1000 other fundamental data fields to scan for trading opportunities... indicators includes… popular trading concepts, such as: moving averages, stochastics, RSis. The indicators can be applied to the page of symbols using a drag and drop interface. The user can design a custom scanning criteria, define custom indicators and analysis techniques and combine over 100 built-in math functions and technical indicators).

Regarding claim 13, DiSalvo discloses  
the order created at the suggested price point and selected order volume results in an improved priority queue position, and wherein the priority queue is a price-time priority queue
(¶160 The "Buy Threshold" textbox 191, as part of the liquidity flow controls GUI 99, tells the program the necessary future trade price value to initiate a buy order either in a simulation or automated trading).
¶168 The "Submit Order to Server" textbox 199, as part of the liquidity flow controls GUI 99, tells the program to run the algorithm and submit actual orders to the order server 172. The submit order to server checkbox needs to be selected for automated trading to be enabled).

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 15 is rejected using the same rationale that was used for the rejection of claims 2 and 3. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over DiSalvo in view of Gilmore (20110025717).
Regarding claim 3, DiSalvo does not disclose 
plot area includes a scroll bar configured to accept a second input corresponding to a zoom action.
Gilmore teaches 
plot area includes a scroll bar configured to accept a second input corresponding to a zoom action 
([0022] In the magnified view, user interface 300 also automatically displays a horizontal scroll bar 320, a vertical scroll bar 330, and data presence indicators 340 and 350. Horizontal scroll bar 320 indicates to the user the region along the horizontal axis (i.e., x-axis) that user interface 300 is displaying in the magnified view and allows the user to horizontally scroll the magnified view to view portions of the graph that are not visible in the initial magnified view displayed by user interface 300. According to the embodiment, the region is further indicated in numerical scale 325. Likewise, vertical scroll bar 330 indicates to the user the region along the vertical axis (i.e., y-axis) that user interface 300 is displaying in the magnified view and allows the user to vertically scroll the magnified view to view portions of the graph that are visible in the initial magnified view.
[0023] Data presence indicators 340 and 350 indicate to the user the presence of data on the data graph displayed by user interface 300. More particularly, data presence indicators 340 and 350 indicate to the user whether the data is visible in the current magnified view displayed by user interface 300 or not. As will be described below in more detail, user interface 300 can dynamically/automatically update data presence indicators 340 and 350 based upon the magnification of the view selected by the user via zoom button 210 and the current geographical position of the view selected by the user via horizontal scroll bar 320 and vertical scroll bar 330).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified DiSalvo to include 
based on the teaching of Gilmore.  
The motivation being to enhance user’s experience by allowing the display to be controlled by the user manipulations.  See paragraphs 22-23.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Buxton (20020111889) teaches network reverse auction and spending analysis methods.
Burns (20050154668) teaches system and method for estimating a spread value.
Kemp (20030200167) teaches system and method for performing automatic spread trading.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is 
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698